UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):April 28, 2015 ORAMED PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) DELAWARE 001-35813 98-0376008 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) Hi-Tech Park 2/4 Givat Ram, PO Box 39098, Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) +972-2-566-0001 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE. On April 28, 2015, Nadav Kidron, the Chief Executive Officer of Oramed Pharmaceuticals Inc., issued the letter furnished as Exhibit 99.1 to this Current Report on Form 8-K, which letter is incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Letter, dated April 28, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ORAMED PHARMACEUTICALS INC. By: /s/ Nadav Kidron Name: Nadav Kidron Title: President and CEO April 28, 2015
